Citation Nr: 0100557	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  97-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue as 
a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for a thyroid disorder 
as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for chronic muscle 
aches as a manifestation of an undiagnosed illness.

6.  Entitlement to service connection for a skin disorder as 
a manifestation of an undiagnosed illness.

7.  Entitlement to service connection for chronic headaches 
as a manifestation of an undiagnosed illness.

8.  Entitlement to service connection for sinusitis and 
allergies as manifestations of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G. Singh, M.D.


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1984 to 
June 1991.  He served in the Southwest Asia (SWA) theater of 
operations from December 1990 to April 1991.

This appeal arises from an April 1996 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (ROIC) which denied service connection for chronic 
sinusitis, a thyroid disorder, and headaches on a direct 
basis, and for a skin rash and muscle aches as manifestations 
of an undiagnosed illness.  The notice of disagreement was 
received in May 1996.  The statement of the case was issued 
in January 1997.  The veteran's substantive appeal was 
received in February 1997.  During the pendency of the 
appeal, jurisdiction over the matter was transferred to the 
Pittsburgh Regional Office (RO).

This appeal also stems from a September 1998 rating action 
which denied service connection for PTSD and memory loss and 
chronic fatigue as manifestations of an undiagnosed illness.  
The notice of disagreement was received October 1998.  The 
statement of the case was issued in November 1998.  The 
veteran's substantive appeal was received in September 1999.


REMAND

In order to be granted, a claim for service connection for 
PTSD requires (1) a medical diagnosis of PTSD; (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and a specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2000).  If a claimed 
stressor is not combat related, a veteran's lay testimony is 
insufficient to establish the occurrence of the stressor, and 
must be corroborated by "credible supporting evidence".  On 
the other hand, if the veteran did engage in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless VA finds by 
clear and convincing evidence that a particular asserted 
stressful event did not occur.

The veteran maintains that he suffers from PTSD as a result 
of his experiences during the Persian Gulf War.  He describes 
how his unit was often responsible for the burying/disposing 
of dead Iraqi soldiers.  He says he was in numerous combat 
situations in which enemy and friendly fire was exchanged 
over his head.  He recalls an effort to retrieve a disabled 
Bradley tank that resulted in his unit's position coming 
under fire by allied troops.  In this same incident, the 
veteran states that a friend (Sergeant N.A. Moller) had been 
a crewmember of the disabled tank, that this individual was 
killed, and that the veteran was involved in retrieving the 
body.  He avers that he also experiences stress from knowing 
that he was exposed to enemy tanks that had been hit by 
depleted-uranium artillery shells.

In a letter received by the RO in April 2000, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
reported that a Sergeant N.A. Moller of Troop G, 2nd 
Squadron, 2nd Armored Calvary Regiment was killed in action 
during the Battle of 73 Easting.  The USASCRUR further 
indicated that the veteran's unit of assignment during the 
Gulf War, the Regimental Support Squadron, 2nd Armored 
Calvary Regiment, was part of the task organization that 
fought in the Battle of 73 Easting.  In addition, the veteran 
submitted a statement from a fellow service member that 
placed the veteran among the "recovery crew" that were 
assigned to recover a damaged Bradley tank and retrieve the 
body of Sergeant Moller.  This individual also confirmed the 
veteran's story of how the initial recovery attempt had to be 
aborted after the tank came under friendly fire.  He also 
recalled that members of the unit, including the veteran, 
were often involved in burying dead Iraqi soldiers.  In view 
of the foregoing, the Board of Veterans' Appeals (Board) is 
satisfied that the veteran's involvement in retrieving the 
body of Sergeant Moller and recovering the Bradley tank under 
hostile circumstances has been corroborated by "credible 
supporting evidence".  

However, medical evidence establishing a current diagnosis of 
PTSD, and medical evidence of a causal nexus between the 
veteran's symptomatology and in-service stressors, is, at 
best, marginal.  A review of the record shows that the 
veteran's psychiatric complaints have been attributed to, but 
not limited to, a personality disorder, an undifferentiated 
somatiform disorder, PTSD, and depression.  There are also 
reports that indicate that the veteran does not suffer from 
any type of psychiatric problem.  

The most notable evidence of the incongruity in diagnosing 
the veteran's conditions emerges from the reports of VA 
psychiatric examinations.  In the report of a September 1996 
examination, the veteran was diagnosed as having provisional 
personality traits or a coping style affecting physical 
condition, and the examiner noted a need to "rule out" 
undifferentiated somatiform disorder, and "rule out" 
malingering.  In December 1997, a VA psychiatric examination 
yielded "no diagnosis" under Axis I (Clinical Disorders) of 
the Multiaxial Assessment.  However, in a report dated in 
October 1998, the veteran was diagnosed as having PTSD, 
current, moderate in severity.  A diagnosis of PTSD, 
"provisional, mild in intensity, in remission" was 
subsequently rendered in September 1999.  

The status of a disability is a medical determination which 
must be made from the records, without resort to independent 
medical judgment by the Board.  As sympathetic as we might be 
toward the veteran's condition, we are not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet.App. 213 (1992).  In light of the ambiguity surrounding 
the veteran's psychiatric condition, clarification is needed 
to ascertain to whether he truly suffers from PTSD and, if 
so, whether his PTSD can be attributed to his verified 
stressors.  In order to obtain this clarification, the 
veteran should be afforded another VA psychiatric 
examination.

With regard to his claims for service connection for a 
disorder of the thyroid, headaches, a skin rash, muscle 
aches, memory loss, and fatigue, the veteran asserts that 
these problems/symptoms are all manifestations of undiagnosed 
illness.  He states that all of these disorders had their 
onset following his service in SWA during the Gulf War.  He 
further argues that the symptoms of his undiagnosed illness 
have remained chronic.

The Board notes that, upon enactment of the Persian Gulf War 
Veterans' Benefits Act, title I of Public Law No. 103-446 
(Nov. 2, 1994), a new section 1117 was added to title 38, 
United States Code.  That statute, codified at 38 U.S.C.A. § 
1117, authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.


(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

The Board observes that the veteran's DD Form 214 reflects 
that the veteran served in the SWA theater of operations 
during the Persian Gulf War, from December 1990 to April 
1991.  Further, in a number of VA and non-VA medical records 
contained in the claims file, the veteran has reported having 
muscle pain, headaches, a skin rash, memory loss, fatigue, 
and a thyroid problem, which has been described as 
thyroiditis and hyperthyroidism.  The veteran has sought 
treatment for these symptoms since his separation from active 
service.  There is, then, at least some evidence that the 
veteran has exhibited objective indications of chronic 
disability, manifested by signs or symptoms such as those 
listed in 38 C.F.R. § 3.317.

We also note that G. Singh, M.D., testified that he was the 
veteran's personal physician, and that it was his belief that 
the veteran's complaints of muscle pain, headaches, a skin 
rash, memory loss, a thyroid disorder, and fatigue could not 
be ascribed to any known disease entity.  He opined that the 
veteran's multiple problems were the result of an undiagnosed 
disease that was incurred during his service in SWA during 
the Gulf War.  He recognized that a historical review of the 
record shows that diagnoses have been attached to some of the 
veteran's complaints.  However, it was posited by Dr. Singh 
that these diagnoses were inconclusive.  For example, he said 
the diagnosis of hyperthyroidism was inaccurate because the 
veteran continued to suffer from the symptoms of 
hyperthyroidism even though he was currently euthyroid.  Dr. 
Singh stated that the medical community had been too quick to 
render a diagnosis, and the veteran's complete medical 
history and condition had not been adequately considered and 
examined.  

Again, based upon the above testimony, there is at least some 
evidence suggesting that the veteran's muscle pain, 
headaches, skin rash, memory loss, thyroid disorder, and 
fatigue cannot be attributed to any known clinical diagnosis.  
However, as mentioned above, there is also evidence 
demonstrating that many of the veteran's complaints have been 
associated with known disabilities.  The veteran's thyroid 
disorder has been diagnosed as hyperthyroidism.  His skin 
problem has been diagnosed as dermatitis and tinea corpora.  
A diagnosis of cognitive disorder has been ascribed to the 
veteran's complaints of memory loss.  His complaints of 
fatigue were attributed to depression.

Significant changes in the law pertaining to the duty to 
assist a veteran in the development of a claim for 
compensation occurred during the pendency of this appeal that 
impact the development of the veteran's claims for service 
connection.  In particular, the law now requires the 
following, in the case of a claim for disability 
compensation, as to whether VA should provide a medical 
examination:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

In keeping with the precedent set forth in Colvin, supra, and 
other cases, and the recently enacted provisions of 38 
U.S.C.A. § 5103A(d), the veteran should be afforded VA 
endocrine, neurological, orthopedic, dermatology, and 
systemic examinations, to determine whether a clinical 
diagnosis can be ascribed to his muscle pain, headaches, a 
skin rash, memory loss, thyroid problems, and fatigue.  The 
importance of the new examination to ensure adequate clinical 
findings should be emphasized to the veteran, and he should 
be afforded an opportunity to cooperate with the request for 
a new examination.

The Board stresses to the veteran that, although VA has a 
duty to assist him with the development of the evidence in 
connection with his claim, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  The 
failure to cooperate may result in adverse action pursuant 38 
C.F.R. §§ 3.158, 3.655.

Finally, with respect to the veteran's claim for service 
connection for sinusitis and allergies as manifestations of 
an undiagnosed illness, the Board notes that there are 
procedural defects that must be addressed and corrected.  
Specifically, as noted above, this claim stems from an 
original claim for service connection.  The claim for service 
connection for chronic sinusitis was denied in April 1996 
and, after submission of a notice of disagreement and 
issuance of a statement of the case, a substantive appeal on 
this issue was received from the veteran in February 1997.  
Following receipt of additional evidence and testimony 
rendered at a March 1997 personal hearing before the RO, a 
supplemental statement of the case (SSOC) was issued in 
October 1997.  

Between October 1997 and December 1998, medical records and 
reports were received from the Pittsburgh VA Medical Center 
(VAMC), the Washington VAMC, and Dr. Singh.  However, the RO 
considered this evidence under 38 C.F.R. § 3.156 (pertaining 
to new and material evidence) rather than on the merits, and 
held, in a December 1998 SSOC, that new and material evidence 
to reopen the claim of service connection for sinusitis and 
allergies had not been submitted.  As the burden of proof to 
submit new and material evidence to reopen a previously 
finally denied claim may be considered higher than the level 
of scrutiny used in evaluating that evidence on its merits, 
the veteran was unduly prejudiced.  This matter must be 
returned to the RO in order to correct this error.  

Further, the Board notes that Dr. Singh raised some questions 
with regard to the diagnosis and etiology of the veteran's 
sinus and allergy problems.  The physician opined that the 
veteran's sinus condition, which he described as sinusitis, 
was caused by his exposure to allergens unique to SWA during 
the Gulf War.  In view of the need to return this matter to 
the RO to correct the aforementioned procedural defect, the 
Board believes it would be appropriate to afford the veteran 
an otolaryngology examination in order to determine whether 
there is an etiological relationship between the veteran's 
active military service, to include his service in SWA during 
the Gulf War, and his current sinus and allergy problems.

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is Remanded to the RO 
for the following development:

1.  The RO should request that the veteran submit 
the names and addresses of all private (non-VA) 
medical care providers who have treated him, since 
his service separation, for a disorder of the 
thyroid and/or endocrine system, skin rashes, 
muscle pain, headaches, sinus and allergy 
problems, memory loss, fatigue, and a psychiatric 
disorder, to include PTSD.  After securing the 
necessary releases, the RO should obtain these 
records and permanently associate them with the 
claims file.

2.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the Pittsburgh VAMC, Washington VAMC, 
and any other identified VA medical facility since 
February 1998.  Once obtained, all records must be 
associated with the claims file.

3.  Upon completion of the above development, 
the RO should schedule the veteran for VA 
psychiatric, otolaryngology, endocrine, 
neurological, orthopedic, dermatology, and 
systemic examinations.  The veteran should be 
notified of the date, time, and place of the 
examinations in writing. 

a.  General information for the examiners:  
The claims file, to include a copy of this 
Remand, must be made available to the 
examiners for review prior to the 
examinations.  Such tests as the examiners 
deem necessary should be performed.  The 
clinical findings and reasoning which form the 
basis of the opinions requested should be 
clearly set forth.

b.  Special instructions for the psychiatric 
examiner:  The psychiatrist should render an 
opinion as to the medical probability that the 
veteran currently suffers from PTSD resulting 
from his military experiences in SWA during 
the Gulf War.  It should be stated whether a 
current diagnosis of PTSD is linked to a 
specific corroborated stressor event (or 
events) experienced during the Gulf War 
pursuant to the diagnostic criteria set forth 
in the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV).  If a 
diagnosis of PTSD is rendered, the examiner 
should specify the stressor(s) upon which the 
diagnosis is based.

c.  Special instructions for the 
otolaryngology examiner: The examiner should 
provide the answers/findings indicated below 
to each question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

(i)  The examiner should note and detail 
all reported signs and symptoms of a 
sinus disorder.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to sinus pain, 
sinusitis, or allergies, and indicate 
what precipitates and what relieves 
them.

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is 
suffering from chronic sinus and/or 
allergy problems.

(iii)  The examiner should specifically 
determine whether the veteran's complaints 
of chronic sinus and allergy symptoms are 
attributable to any known diagnostic entity.  
If not, the examiner should specifically 
state whether he/she is unable to ascribe a 
diagnosis to the veteran's sinus or allergy 
condition.  Symptom-based "diagnoses," 
such as inflamed sinuses, are not considered 
as diagnosed conditions for compensation 
purposes.

(iv)  If the veteran's sinus and/or allergy 
symptoms can be attributed to known 
diagnostic entities (e.g., sinusitis and/or 
allergic rhinitis), the examiner should be 
asked to state whether it is at least likely 
as not that the diagnosed condition can be 
attributed to the veteran's active military 
service.

d.  Special instructions for the endocrinology 
examiner:  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

(i)  The examiner should note and detail 
all reported signs and symptoms of a 
chronic disability of the thyroid.  The 
examiner should provide details about 
the onset, frequency, duration, and 
severity of all complaints relating to 
an endocrine problem, and indicate what 
precipitates and what relieves them.

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is 
suffering from chronic disorder of the 
thyroid.

(iii)  The examiner should specifically 
determine whether the veteran's complaints 
of a chronic disorder of the thyroid are 
attributable to any known diagnostic entity.  
If not, the examiner should specifically 
state whether he/she is unable to ascribe a 
diagnosis to the veteran's thyroid problem.  
Further, if the examiner's opinion differs 
from the statements made by Dr. Singh in his 
June 1997 letter, as well as the testimony 
he rendered during the March 1997 personal 
hearing, the examiner should furnish the 
necessary rationale to reconcile the 
differing opinions.

e.  Special instructions for the neurological 
examiner:  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

(i)  The examiner should note and detail 
all reported symptoms of chronic 
headaches and memory loss.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to headaches or 
memory loss, and indicate what 
precipitates and what relieves them.

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is 
suffering from chronic headaches or 
memory loss.

(iii)  The examiner should specifically 
determine whether the veteran's complaints 
of chronic headaches and memory loss are 
attributable to any known diagnostic entity.  
If not, the examiner should specifically 
state whether he/she is unable to ascribe a 
diagnosis to the veteran's chronic headaches 
and memory loss.  Symptom-based 
"diagnoses," such as headaches, are not 
considered as diagnosed conditions for 
compensation purposes.

f.  Special instructions for the orthopedic 
examiner:  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

(i)  The examiner should note and detail 
all reported symptoms of muscle pain.  
The examiner should provide details 
about the onset, frequency, duration, 
and severity of all complaints relating 
to muscle pain or aching, and indicate 
what precipitates and what relieves 
them.

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is 
suffering from chronic muscle pain.

(iii)  The examiner should specifically 
determine whether the veteran's complaints 
of chronic muscle pain are attributable to 
any known diagnostic entity.  If not, the 
examiner should specifically state whether 
he/she is unable to ascribe a diagnosis to 
the veteran's muscle pain.  Symptom-based 
"diagnoses," such as arthralgia or 
myalgia, are not considered as diagnosed 
conditions for compensation purposes.

g.  Special instructions for the dermatology 
examiner:  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

(i)  The examiner should note and detail 
all reported symptoms of a skin rash or 
skin disorder.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to skin rashes or 
itching or burning of the skin, and 
indicate what precipitates and what 
relieves them.

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is 
suffering from a chronic skin disorder.

(iii)  The examiner should specifically 
determine whether the veteran's complaints 
of a chronic skin disorder are attributable 
to any known diagnostic entity.  If not, the 
examiner should specifically state whether 
he/she is unable to ascribe a diagnosis to 
the veteran's skin problems.  Symptom-based 
"diagnoses," such as skin rash, are not 
considered as diagnosed conditions for 
compensation purposes.

h.  Special instructions for the systemic 
examiner:  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

(i)  The examiner should note and detail 
all reported symptoms of chronic 
fatigue.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to fatigue, and indicate what 
precipitates and what relieves them.

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is 
suffering from chronic fatigue.

(iii)  The examiner should specifically 
determine whether the veteran has chronic 
fatigue syndrome (see criteria listed at 38 
C.F.R. § 4.88a (2000)), or whether his 
complaints of fatigue are attributable to 
another known diagnostic entity.  If not, 
the examiner should specifically state 
whether he/she is unable to ascribe a 
diagnosis to the veteran' fatigue.  Symptom-
based "diagnoses"such as (but not limited 
to) fatigue, are not considered as diagnosed 
conditions for compensation purposes.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Upon completion of the development requested 
by the Board, and of any other development deemed 
appropriate by the RO, the RO should again 
consider the veteran's claims.  This review should 
be on the merits of the claims.  If any action 
taken remains adverse to the veteran, he and his 
representative should be furnished a supplemental 
statement of the case (SSOC) concerning all 
evidence added to the record since the October 
1997 SSOC.  The SSOC should consider the 
aforementioned the regulations under 38 C.F.R. § 
3.317.  The veteran and his representative should 
be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and afford due process 
to the veteran.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



